Exhibit 99.1 REVOCABLE PROXY PATRIOT BANK 1815 Little Road Trinity, Florida 34655 This Proxy is solicited on behalf of the Board of Directors of Patriot Bank, a Florida banking corporation (the “Bank”), for use at the Special Meeting of Shareholders of the Bank to be held on August 16 , 2017 at 8:30 a.m. local time, at the main office of the Bank, located at 1815 Little Road, Trinity, Florida 34655 , and at any postponements or adjournments thereof (the “Special Meeting”). The undersigned, being a holder of common stock of the Bank, hereby appointsDavid B. Keyand Thomas J. Wokurka, and each of them, as proxies, each with the power to appoint his or her substitute, and hereby authorizes them, or either of them, to represent the undersigned at the Special Meeting and to act with respect to all votes that the undersigned would be entitled to cast, if then personally present, on the following matters in accordance with the following instructions: 1. To authorize, approve and adopt the Agreement and Plan of Merger dated April 24, 2017, by and among the Bank, National Commerce Corporation and National Bank of Commerce (“NBC”) pursuant to which the Bank will merge with and into NBC on and subject to the terms and conditions contained therein. ☐
